        Case 1:19-cv-00070-JTR Document 17 Filed 12/10/20 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                        BATESVILLE DIVISION

JASON F. SMITH                                                    PLAINTIFF

V.                         NO. 1:19CV00070-JTR

ANDREW SAUL,
Commissioner of Social Security Administration
DEFENDANT

                                  JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is DISMISSED with prejudice.

Judgment is entered in favor of the Defendant.

      DATED this 10th day of December, 2020.



                                      ___________________________________
                                      UNITED STATES MAGISTRATE JUDGE
